      Case 4:21-cv-01366 Document 14 Filed on 06/29/21 in TXSD Page 1 of 3
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                June 29, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

LENNIE JACKSON,                                 §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §           CIVIL ACTION NO. H-21-1366
                                                §
WELLS FARGO N.A.,                               §
                                                §
                      Defendant,                §
                                                §
BL ENTERPRISE LLC,                              §
                                                §
                      Nominal Defendant         §

                               MEMORANDUM AND ORDER

       Lennie Jackson sued Wells Fargo contesting foreclosure proceedings on a house in

Houston. Lennie Jackson v. Wells Fargo N.A., No. CV H-20-1172. This court dismissed

Jackson’s claims and granted summary judgment. Id.         After Jackson filed repeated frivolous

motions, this court permanently enjoined Jackson from filing new lawsuits based on his dismissed

claims without an order from a judicial officer. Lennie Jackson v. Wells Fargo, N.A, No. CV H-

20-1172 (Docket Entry No. 223). Jackson filed the same claims in state court, and Wells Fargo

timely removed. (Docket Entry No. 1-1). This court granted Wells Fargo’s motion to dismiss,

noting the preclusion. (Docket Entry Nos. 5, 7).

       Wells Fargo now asks the court to find Lennie Jackson in contempt of court for violating

the permanent injunction by filing a new lawsuit. (Docket Entry No. 10 at 4). Wells Fargo requests

attorney’s fees as a monetary sanction. (Id. at 5). Based on the pleadings, the record, the motion,

and the applicable law, this court grants the defendant’s motion for contempt and denies the motion

for sanctions.
      Case 4:21-cv-01366 Document 14 Filed on 06/29/21 in TXSD Page 2 of 3




         “A party commits contempt when he violates a definite and specific order of the court

requiring him to perform or refrain from performing a particular act or acts with knowledge of the

court's order.” In re FEMA Trailer Formaldehyde Prods. Liab., 401 F. App’x 877, 882 (5th Cir.

2010) (per curiam) (quoting SEC v. First Fin. Grp. of Tex., 659 F.2d 660, 669 (5th Cir.1981)).

“[T]he elements of civil contempt are (1) that a court order was in effect, (2) that the order required

certain conduct by the respondent, and (3) that the respondent failed to comply with the court’s

order.” In re Bradley, 588 F.3d 254, 264 (5th Cir. 2009) (internal quotation marks and emphasis

omitted). The party moving for civil contempt bears the burden of establishing these elements by

clear and convincing evidence. Whitcraft v. Brown, 570 F.3 d 268, 271 (5th Cir. 2009). The Fifth

Circuit “has consistently held that good faith is not a defense to a finding of civil contempt.”

United States v. City of Jackson, Miss., 359 F.3d 727, 735 n. 25 (5th Cir. 2004) (collecting cases).

But “[a] court may not impose punishment ‘in a civil contempt proceeding when it is clearly

established that the alleged contemnor is unable to comply with the terms of the order.’” Turner

v. Rogers, 564 U.S. 431, 441 (2011) (quoting Hicks v. Feiock, 485 U.S. 624, 638 (1988)). “Upon

a finding of contempt, the district court has broad discretion in assessing sanctions to protect the

sanctity of its decrees and the legal process.” Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d

559, 582 (5th Cir. 2005); see Am. Airlines, Inc. v. Allied Pilots Ass’n, 228 F.3d 573, 585 (5th Cir.

2000).

         Jackson violated this court’s order enjoining him from filing new lawsuits asserting the

claims already dismissed by this court. (Docket Entry No. 10-1 at 10). The order was entered on

February 23, 2021. (Id.) Jackson filed a new suit in state court on March 13, 2021, violating the

order. (Docket Entry No. 1). Jackson acted in contempt of court and the court dismissed his

lawsuit. Despite the finding of contempt, the court declines to sanction Jackson by ordering him



                                                      2
      Case 4:21-cv-01366 Document 14 Filed on 06/29/21 in TXSD Page 3 of 3




to pay Wells Fargo’s attorneys’ fees. In Test Masters, the court held that district courts have broad

discretion to impose or deny sanctions because of its close relationship with the case, litigants, and

attorneys. 428 F.3d 559, 582. This court finds that the plaintiff would be unable to comply with

an order to pay attorney’s fees. See Turner, 564 U.S. at 441. Because this court cannot impose a

punishment in which the plaintiff could not comply and has discretion in assessing sanctions, it

denies its motion for sanctions. (Docket Entry No. 10 at 5–6).


       Wells Fargo’s motion for contempt and sanctions, (Docket Entry No. 10), is granted in part

and denied in part.

       SIGNED on June 29, 2021, at Houston, Texas.




                                                          __________________________________
                                                                     Lee H. Rosenthal
                                                              Chief United States District Judge




                                                      3
